DETAILED ACTION
	
Introduction
Claims 1-22 are pending. Claims 1 and 11 are amended. Claims 21 and 22 are new. No claims are cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 4/22/2022.

Response to Arguments
Applicant’s arguments are discussed below.
Nonstatutory Double Patenting
Examiner previously rejected claims 1-20 for nonstatutory double patenting. In response, Applicant requests that Examiner hold the double patenting rejection in abeyance until there is an indication of allowable subject matter. Examiner agrees to hold the double patenting rejection in abeyance. 
Rejection of claims 1 and 11 under 35 U.S.C. 103
Applicant has amended claims 1 and 11 to recite the new limitation “generating an API, by the headless browser on the mobile device, an API based at least on the web page and the web page data, for one or more of services and a method,” and now argues that the previously cited combination of Kling and Sivakumar does not teach the additional limitations. However, Examiner does not rely on Kling or Sivakumar to reject claim 1 or claim 11. Therefore, Applicant’s argument is moot.  
Applicant also argues that Smith does not teach the new limitation, but fails to explain why Applicant feels that Smith does not teach the new limitation. Nonetheless, Examiner’s position is that Smith teaches the new limitation for the reasons provided in the rejection below. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,009,773.
In the instant case, claims 1-22 of the present application are not patentably distinct from claims 1-18 of U.S. Patent No. 10,009,773 because they merely omit limitations found in claims 1-18 of U.S. Patent No. 10,009,773 and are therefore obvious in view of claims 1-18 of U.S. Patent No. 10,009,773. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 11 recite the limitation “parsing the web page to identify user-specific data,” but it is not clear whether the phrase “the web page” is intended to refer back to the received “web page data,” or if it is intended to refer back to some other instance of the term “web page” which is inadvertently omitted from claims 1 and 11. In addition, claims 1 and 11 recite the limitation “generating… an API based at least on the web page and the web page data,” but it is not clear how the scope of the term “web page” differs from the scope of the term “web page data” given that the term “web page” generally refers to a hypertext markup language (HTML) document which could be considered “web page data.” Lastly, it is not clear whether the generated API further limits any of the other steps of claims 1 and 11, and if it does further limit one or more of the other steps of claims 1 and 11, it is not clear how it further limits the one or more other steps of claims 1 and 11, because claims 1 and 11 do not recite any function for the generated API. 

Claim Rejections: 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Additionally, the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Smith (US 2017/0289809). Alternatively, claims 1-22 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith in view of either Ben-Yair (US 9,372,688) or Meijer (US 9,454,410).
Regarding claims 1, 11, and 22, Smith teaches a system comprising: a mobile device including an interconnected display, storage, processor and memory that stores instructions; the instructions, when executed, perform a process including: a headless browser configured to execute on the mobile device, the headless browser emulating a non-headless browser (A mobile device 110 is configured to execute a headless browser 114 that emulates a non-headless browser. See par. 22; fig. 1); sending an access credential to a remote server (The mobile device sends access credential data 121 to a server hosting a banking website. See par 23; fig. 1); receiving web page data from the remote server (After the mobile device is successfully authenticated, the server sends a transaction page 122 to the mobile device. See par. 24; fig. 1); parsing the web page to identify user-specific data (The mobile device parses the page using parsing module 115 to identify user-specific data. See par. 25; fig. 1); generating, by the headless browser on the mobile device, an API based at least on the web page data, for one or more of services and a method (The system creates a virtual API configuration that defines the expected HTML/JavaScript methods for reading/writing information to/from a web page of the banking web site. See par. 63. The API configuration may be generated/configured using information that is screen-scraped from a web page of the banking site. See par. 16, 25); displaying the user specific data on the display of the mobile device in a native application (A native banking application 112 installed on the mobile device displays the transaction page, including the user-specific information, in a graphical user interface (GUI) 113 of the native banking application. See par. 25; fig. 1); sending, via the headless browser, transaction data to the remote server to modify secure data based at least on a command (The mobile device sends transaction data 123 to the server via the headless browser to perform a transaction that modifies some data at the server. See par. 27; fig. 1); and receive a confirmation of the modification of the secure data (The mobile device receives a transaction confirmation 124 from the bank server. See par. 27; fig. 1).
However, assuming arguendo that Smith does not teach generating, by the headless browser on the mobile device, an API based at least on the web page data, for one or more of services and a method, Ben-Yair teaches a system for generating a JavaScript API of a web application by a JavaScript consumer module on a client device, whereby the JavaScript consumer module generates the JavaScript API using the content of a web page received from the web application. See col. 4, ln. 4-21. Similarly, Meier teaches a system for integrating a native application and a web application comprising generating a JavaScript API for the web application using the content of a web page received from the web application. See col. 9, ln. 9-22; col. 4, ln. 13-52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that the headless browser generates a JavaScript API for the banking website using the content of a web page received from the banking website, because doing so allows the native banking application to communicate with the banking website from an execution environment that is otherwise incompatible with the execution environment of the banking website. 
Regarding claims 2 and 12, Smith teaches wherein the mobile device is further configured to establish a secure connection to the remote server hosting a website (The mobile device establishes a secure connection with the server hosting the banking website. See par. 43).
Regarding claims 3 and 13, Smith teaches wherein the mobile device is further configured to receive a user input corresponding to the command (The transaction data is associated with a user command input by the user. See par. 27; claim 13).
Regarding claims 4 and 14, Smith teaches wherein the confirmation is via a secure connection (The mobile device establishes a secure connection with the server hosting the banking website. See par. 43).
Regarding claims 5 and 15, Smith teaches further comprising the remote server, the remote server configured to receive access credential data from the mobile device for emulation of a request to login to a website (The server receives the login name and password provided by the mobile device via the headless browser. See par. 23).
Regarding claims 6 and 16, Smith teaches further comprising the remote server, the remote server configured to transmit web page data to the mobile device (The server transmits web page data to the mobile device after authenticating the mobile device. See par. 24).
Regarding claims 7 and 17, Smith teaches further comprising the remote server, the remote server configured to receive the request to modify the secure data (The server receives the transaction data from the mobile device. See par. 27).
Regarding claims 8 and 18, Smith teaches further comprising the remote server, the remote server configured to transmit the confirmation that the secure data has been modified (The server sends the confirmation after performing the requested transaction. See par. 27).
Regarding claims 9 and 19, Smith teaches wherein the headless browser is an instance of a web browser that is executed by the mobile device without display of a graphical user interface (GUI) (The headless browser is a browser instance that is executed on the mobile device without displaying a GUI. See par. 11).
Regarding claims 10 and 20, Smith and Meier both teach the instructions further configured to send to a directory server a request for application programming interface fingerprint data associated with a name corresponding to the website, and to take an action based on whether application programming interface data is found (Smith teaches sending to a directory server a request for application programming interface fingerprint data associated with a name corresponding to the banking website, and to take an action based on whether application programming interface data is found. See par. 52. Meijer teaches that the system may retrieve a previously generated API for reuse. See col. 9, ln. 9-13). 
Regarding claim 21, Smith teaches wherein the API is at least based on an identification of user data (The API configuration may be based on the user credentials. See par. 63).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459